219 S.E.2d 303 (1975)
27 N.C. App. 330
Bert W. OESTREICHER in her capacity as Trustee for Rachel W. Oestreicher (now Rachel O. Haspel) and Dave Oestreicher, II
v.
AMERICAN NATIONAL STORES, INC. a/k/a National Manufacture & Stores Company, d/b/a Johnston's L & S Furniture Company.
No. 7519SC522.
Court of Appeals of North Carolina.
November 5, 1975.
Certiorari Allowed January 6, 1976.
*304 Carlton, Rhodes & Thurston by Richard F. Thurston, Salisbury, for plaintiff-appellant; David Oestreicher, II, in pro. per.
Coughenour & Linn by Stahle Linn and William D. Kenerly, Salisbury, for defendant-appellee.
Certiorari Allowed by Supreme Court January 6, 1976.
PARKER, Judge.
The judgment from which appeal is attempted adjudicates fewer than all of the claims asserted. It contains no determination by the trial judge that "there is no just reason for delay." The judgment is not final and not presently "subject to review either by appeal or otherwise." G.S. 1A-1, Rule 54(b); Raynor v. Mutual of Omaha, 2A N.C.App. 573, 211 S.E.2d 458 (1975); Leasing, Inc. v. Dan-Cleve Corp., 25 N.C.App. 18, 212 S.E.2d 41 (1975), cert. denied, 288 N.C. 241, 216 S.E.2d 910 (1975); Arnold v. Howard, 24 N.C.App. 255, 210 S.E.2d 492 (1974).
Appeal dismissed.
MORRIS and MARTIN, JJ., concur.